Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 1, 11, and 15 require a centrifugal pump assembly including a housing, and also “wherein the cylinder barrel and piston assembly and the centrifugal pump assembly are rotatable…”. However, the specification does not disclose an embodiment wherein a centrifugal pump housing is rotatable. Claim 15 additionally includes “a motor assembly including a 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivari (US Patent No. 3,731,593) in view of Kouns (US Patent No. 4,281,971).

Chivari teaches:

limitations from claim 1, a pump assembly comprising: an inlet port (7, 13a); a discharge port (8, 13a); and a cylinder barrel (9) and piston assembly (12); wherein the cylinder barrel and piston assembly pumps hydraulic fluid toward the discharge port (C. 4 Lines 10-38), wherein the cylinder barrel and piston assembly are rotatable about a first rotational axis (dashed line through screw 19 in FIG. 1) and a drive shaft (30) is rotatable about a second rotational axis (dashed line through shaft 30 in FIG. 1), the first rotational axis and the second rotational axis being angled relative to each other (see FIG.1, 60º);

Chivari does not teach an additional centrifugal pump assembly;

Kouns teaches:

limitations from claim 1, a pump assembly (FIG.1) comprising an inlet port (50), a discharge port (51), a cylinder barrel (17) and piston assembly (29, 31-33); a centrifugal pump assembly (52) having a housing (14) that defines an interior chamber (~P1, FIG. 4) in fluid communication with the inlet port (at P1, 50; see FIG. 1 and C. 4 Lines 21-37), an outlet (at P2), and an impeller (52) rotatable within the interior chamber, the impeller being connected to a rotatable drive shaft (22) that rotates the impeller (via hub end 56), wherein the impeller pumps hydraulic fluid from the inlet port to the outlet (C. 4 Lines 21-37); the cylinder barrel and piston assembly rotationally coupled to the impeller and the drive shaft (via hub 56, retainer 57, and splines 25), the cylinder barrel and piston assembly being in fluid communication (via inlet 48) with the outlet (P2) of the centrifugal pump assembly (see FIG. 1 and FIG. 4; C. 4 Lines 38-53);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide an auxiliary centrifugal pump attached to the piston pump of Chivari, as taught by Kouns, in order to provide a pressurized inlet fluid to the piston pump, thereby reducing cavitation in the pump (C. 1 Lines 24-31 and 49-66 of Kouns);



Chivari further teaches:

limitations from claim 2, wherein the cylinder barrel (9) and piston assembly (12) includes a cylinder barrel having at least one bore (13), at least one piston (12) moveable within the bore, and at least one timing gear (33, 33a, 9d), wherein the 

limitations from claim 8, further comprising a cylinder barrel housing (1-2) that is integrated with the centrifugal pump assembly (as per the combination with Kouns; see housing element 12 of Kouns), the cylinder barrel housing having a cylindrical main body (1, about cylinder block 9) that is arranged along the first rotational axis of the centrifugal pump assembly (axis of screw 19) and a flange wall (2) that is arranged along the second rotational axis of the drive shaft (see annotated FIG. 1 below);



    PNG
    media_image1.png
    676
    763
    media_image1.png
    Greyscale



Kouns further teaches:



limitations from claim 4, wherein the centrifugal pump assembly includes a bushing spacer (~55) mounted on the impeller shaft adjacent the impeller within the interior chamber (see annotated FIG. 1 below);



    PNG
    media_image2.png
    298
    469
    media_image2.png
    Greyscale



limitations from claim 6, further comprising at least two impellers arranged in the interior chamber of the centrifugal pump assembly (60, 61; FIG. 1-3; C. 3 Lines 50-59); Additionally, it has been held that where the prior art teaches the claimed structure, duplication of the parts is not patentably significant, in this case it would have been obvious to provide additional impellers in order to increase the pressure/flow of pumped fluid;




    PNG
    media_image3.png
    800
    434
    media_image3.png
    Greyscale






limitations from claim 11, a pump assembly comprising: a cylinder barrel (9) and piston assembly (12); wherein the cylinder barrel and piston assembly pumps hydraulic fluid toward the discharge port (C. 4 Lines 10-38), at least one piston (12) moveable within the cylinder barrel, wherein the cylinder barrel and piston assembly are rotatable about a first rotational axis (dashed line through screw 7 in FIG. 1) and a drive shaft (30) is rotatable about a second rotational axis (dashed line through shaft 30 in FIG. 1), the first rotational axis and the second rotational axis being angled relative to each other (see FIG.1, 60º); wherein a cylinder barrel housing (1-2) having a cylindrical main body (1, about cylinder block 9) that is arranged along the first rotational axis of the centrifugal pump assembly (axis of screw 19) and a flange wall (~2) that is arranged along the second rotational axis of the drive shaft (see annotated FIG. 1 below);


    PNG
    media_image1.png
    676
    763
    media_image1.png
    Greyscale



Chivari does not teach an additional centrifugal pump assembly;

Kouns teaches:

limitations from claim 11, a pump assembly (FIG.1) comprising an inlet port (50), a discharge port (51), a cylinder barrel (17) and piston assembly (29, 31-33); a centrifugal pump assembly (52) having a housing (14) that defines an interior chamber (~P1, FIG. 4) in fluid communication with the inlet port (at P1, 50; see FIG. 1 and C. 4 Lines 21-37), an outlet (at P2), and an impeller (52) rotatable within the interior chamber, the impeller being connected to a rotatable drive shaft (22) that rotates the impeller (via hub end 56), wherein the impeller pumps hydraulic fluid from the inlet port to the outlet (C. 4 Lines 21-37); the cylinder barrel and piston assembly rotationally coupled to the impeller and the drive shaft (via hub 56, retainer 57, and splines 25), the cylinder barrel and piston assembly being in fluid communication (via inlet 48) with the outlet (P2) of the centrifugal pump assembly (see FIG. 1 and FIG. 4; C. 4 Lines 38-53);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide an auxiliary centrifugal pump attached to the piston pump of Chivari, as taught by Kouns, in order to provide a pressurized inlet fluid to the piston pump, thereby reducing cavitation in the pump (C. 1 Lines 24-31 and 49-66 of Kouns);



Kouns further teaches:

limitations from claim 12, wherein the centrifugal pump assembly includes an impeller shaft (formed via components 56, 57, 58, 59) connected between the impeller and the cylinder barrel (see FIG. 1), and an impeller shaft guide pin (26) 



    PNG
    media_image2.png
    298
    469
    media_image2.png
    Greyscale






Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivari (US Patent No. 3,731,593) in view of Kouns (US Patent No. 4,281,971) as applied to claim 11 above, and in further view of Ruseff et al (US Patent No. 4,014,628).

Chivari further teaches:

limitations from claim 13: a plurality of tapered roller bearings (40-41) arranged on the drive shaft (30); and a casing (3) that houses the tapered roller bearings, the casing having a wall engageable with the flange wall of the cylinder barrel house (see annotated FIG. 1 above);

Chivari does not teach a shaft seal;

Ruseff teaches:

a cylinder-piston pump (40, 46) including a shaft (20); and wherein tapered shaft bearings (24) and a shaft seal (34) are contained within a housing (12; see FIG. 1);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a seal about the shaft of Chivari, as taught by Ruseff, in order to prevent unwanted fluid from entering/exiting the interior of the pump casing.





Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivari (US Patent No. 3,731,593) in view of Kouns (US Patent No. 4,281,971) as applied to claim 1 above, and in further view of Duncan et al (US PGPub No. 2017/0211577).

Chivari and Kouns do not teach an inducer on a centrifugal pump;

Duncan teaches:

a centrifugal pump (2; FIG. 10) comprising an inducer (60) arranged in an interior chamber (~16) of the centrifugal pump assembly, the inducer being interposed between an inlet port (24) and an impeller (26; paragraph 42);







Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivari (US Patent No. 3,731,593) in view of Langosch et al (US Patent No. 5,320,501).

Chivari teaches:

limitations from claim 15, a pump assembly comprising: an inlet port (7, 13a); a discharge port (8, 13a); and a cylinder barrel (9) and piston assembly (12) coupled to a drive shaft (30); wherein the cylinder barrel and piston assembly pumps hydraulic fluid toward the discharge port (C. 4 Lines 10-38), wherein the cylinder barrel and piston assembly are rotatable about a first rotational axis (dashed line through screw 19 in FIG. 1) and a drive shaft (30) is rotatable about a second rotational axis (dashed line through shaft 30 in FIG. 1), the first rotational axis and the second rotational axis being angled relative to each other (see FIG.1, 60º);

Chivari does not teach an additional centrifugal pump assembly, or details of a driving motor (Chivari only discloses a driven shaft 30);

Langosch teaches:



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an additional centrifugal pump in in series with the cylinder-piston pump of Chivari, as taught by Langosch, in order to reduce operating sounds levels of the pump by introducing a fluid volume to the pump inlet (C. 3 Lines 40-44 of Langosch). Additionally, it would have been obvious to one of ordinary skill to provide an electric motor having a fluid flow path therethrough to drive the pump of Chivari, in order to maintain an efficient and  quieter motor.



Chivari further teaches:

limitations from claim 16, wherein the stator has an outer diameter with a plurality of crescent-shaped slots through which hydraulic fluid flows into the motor 


    PNG
    media_image4.png
    500
    504
    media_image4.png
    Greyscale



limitations from claim 17, further comprising a lubrication connector (23) in fluid communication between the outlet of the centrifugal pump assembly (42) and the motor housing for providing lubrication or cooling flow from the impeller to the motor assembly (C. 3 Lines 19-43);


    PNG
    media_image5.png
    390
    553
    media_image5.png
    Greyscale







Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivari (US Patent No. 3,731,593) in view of Kouns (US Patent No. 4,281,971) in view of Langosch et al (US Patent No. 5,320,501).


limitations from claim 15, a pump assembly comprising: an inlet port (7, 13a); a discharge port (8, 13a); and a cylinder barrel (9) and piston assembly (12) coupled to a drive shaft (30); wherein the cylinder barrel and piston assembly pumps hydraulic fluid toward the discharge port (C. 4 Lines 10-38), wherein the cylinder barrel and piston assembly are rotatable about a first rotational axis (dashed line through screw 19 in FIG. 1) and a drive shaft (30) is rotatable about a second rotational axis (dashed line through shaft 30 in FIG. 1), the first rotational axis and the second rotational axis being angled relative to each other (see FIG.1, 60º);

Chivari does not teach an additional centrifugal pump assembly;

Kouns teaches:

limitations from claim 15, a pump assembly (FIG.1) comprising an inlet port (50), a discharge port (51), a cylinder barrel (17) and piston assembly (29, 31-33); a centrifugal pump assembly (52) having a housing (14) that defines an interior chamber (~P1, FIG. 4) in fluid communication with the inlet port (at P1, 50; see FIG. 1 and C. 4 Lines 21-37), an outlet (at P2), and an impeller (52) rotatable within the interior chamber, the impeller being connected to a rotatable drive shaft (22) that rotates the impeller (via hub end 56), wherein the impeller pumps hydraulic fluid from the inlet port to the outlet (C. 4 Lines 21-37); the cylinder barrel and piston assembly rotationally coupled to the impeller and the drive shaft (via hub 56, retainer 57, and splines 25), the cylinder barrel and piston assembly being in fluid communication (via inlet 48) with the outlet (P2) of the centrifugal pump assembly (see FIG. 1 and FIG. 4; C. 4 Lines 38-53);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide an auxiliary centrifugal pump attached to the 

Neither Chivari nor Kouns teaches details of a driving motor (Chivari only discloses a driven shaft 30);

Langosch teaches:

limitations from claim 15, a pump and motor assembly comprising: a motor assembly (20) including a motor housing (21) defining a motor chamber (27), a motor (24-25) having a rotor (25) and a stator (24) that are arranged within the motor chamber and submerged in hydraulic fluid (see FIG. 1), and a drive shaft (28) driven by the motor; and a cylinder barrel (37) and piston (38) assembly rotationally coupled to the impeller (42) and the drive shaft (28 via coupling 32 and shaft 31);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an electric motor having a fluid flow path therethrough to drive the pump of Chivari, in order to maintain a quieter and efficient drive motor for the pump assembly.



	Kouns further teaches:

limitations from claim 20, wherein the centrifugal pump assembly includes an impeller shaft (formed via components 56, 57, 58, 59) connected between the impeller and the cylinder barrel (see FIG. 1), the cylinder barrel and piston assembly rotationally coupled to the impeller and the drive shaft (via hub 56, retainer 57, and splines 25), and an impeller shaft guide pin (26) that surrounds at least part of the impeller shaft and extends through the cylinder barrel; a bushing spacer (~55) mounted on the impeller shaft adjacent the impeller within the interior chamber (see annotated FIG. 1 below);


    PNG
    media_image2.png
    298
    469
    media_image2.png
    Greyscale




Allowable Subject Matter

s 18 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art does not teach an adjustable orifice connected between the centrifugal pump and the cylinder-piston pump for redirecting fluid through the assembly as claimed.
The prior art does not teach a motor side impeller operable during reverse operation to create a reversible flow through the pump/motor assembly as claimed. Neither of the pertinent prior art teaches a second motor side impeller.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patents 4281971, 4025238, 4014628, 3672793, 2769393, 5220225 teach cylinder-piston pumps with a centrifugal pump included;
US 9097113, teaches a bent axis pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746